Citation Nr: 0625947	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-43 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an initial compensable evaluation for 
bilateral high frequency hearing loss.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral high frequency hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2000 and a 
rating decision July 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2004 
statement of the case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

On VA audiometric testing in June 2004, the pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, 
and 4000 hertz were 5, 30, 60, and 95 decibels, respectively, 
with an average of 48 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 10, 
25, 75, and 90 decibels, respectively, with an average of 50 
decibels.  The speech recognition scores were 92 percent 
bilaterally.  The veteran's condition was diagnosed as mild-
to-profound high frequency sensorineural hearing loss for the 
right ear, and a severe-to-profound high frequency 
sensorineural hearing loss for the left ear.  Those 
audiometric findings reflect level I hearing, bilaterally.  
See 38 C.F.R. § 4.85, Table VI.

In September 2004, private audiometric testing revealed 
moderate to profound sensorineural hearing loss.  The 
audiologist determined that the test results appeared to 
confirm the VA's findings of June 2004.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
compensable evaluation for bilateral high frequency hearing 
loss.

The mechanical application of the rating schedule to the June 
2004 VA audiometric examination findings, level I hearing 
bilaterally, provides a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Table VII.  Thus, under the schedular criteria, the 
preponderance of the evidence is against an initial 
compensable rating for bilateral high frequency hearing loss.  
The veteran has not submitted any evidence showing that 
bilateral high frequency hearing loss has increased in 
severity since the June 2004 VA audiometric examination.

The Board recognizes the veteran's own contentions as to the 
severity of the bilateral high frequency hearing loss.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's own assertions do not constitute competent medical 
evidence in support of an initial compensable evaluation for 
bilateral high frequency hearing loss.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's hearing loss meets the 
criteria for an initial compensable evaluation.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an initial 
compensable evaluation for bilateral high frequency hearing 
loss, is denied.


ORDER

An initial compensable evaluation for bilateral hearing loss, 
is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


